Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The Information Disclosure Statements submitted by Applicant on February 8th, 2021, July 1st, 2021 and November 5th, 2021 have been received and fully considered.

Authorization for this examiner’s amendment was given in an interview with Mr. EDWARD C. KWOK on January 10, 2022.

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Claim 1 has been amended as follows:
--1.  (Currently Amended)  A memory structure formed above a planar surface of a semiconductor substrate, comprising:
a first semiconductor layer of a first conductivity type extending lengthwise along a first direction substantially parallel the planar surface;
second and third semiconductor layers, each of a second conductivity type opposite the first conductivity type and each extending lengthwise along the first direction, wherein (i) the third semiconductor layer comprises first and second segments that are electrically isolated from each other, (ii) the first semiconductor layer, the second semiconductor layer and the first segment of the third semiconductor layer form a part of a first NOR memory string; (iii) the first semiconductor layer, the second semiconductor layer and the second segment of the third semiconductor layer form a part of a second NOR memory string; (iv) each NOR memory string ; 
a charge-trapping layer; and 
a plurality of conductors, wherein, for each storage transistor in each NOR memory string, a portion of the charge-trapping layer provides a storage region for the storage transistor and the conductors provide a gate electrode.--

	Claim 2 has been canceled.

Claim 4 has been amended as follows:
--4.  (Currently Amended)  The memory structure of Claim 3, further comprising third and fourth NOR memory strings configured substantially identically to the first and the second NOR memory strings, respectively, wherein (i) the storage transistors of the third and the fourth NOR memory strings form a second active strip of semiconductor layers, and (ii) the first active strip is formed above the second active strip in a first stack of active strips.--

Claim 10 has been amended as follows:
--10.  (Currently Amended)  The memory structure of Claim 1, wherein the first and second segments of the third semiconductor layer are separated from each other by an insulation material provided in a trench running along a third direction substantially orthogonal to the first direction.--

The following is an examiner’s statement of reasons for allowance:
The closest prior art to the present invention is WANG et al. (U.S. Patent Publication Application No. 2008/0291723).  WANG et al. discloses a NOR-type Flash memory device having common source plane.  WANG et al. fails to show or suggest the limitations of the third semiconductor layer comprises first and second segments that are electrically isolated from each other, the first semiconductor layer, the second semiconductor layer and the first segment of the third semiconductor layer form a part of a first NOR memory string; the first semiconductor layer, the second semiconductor layer and the second segment of the third semiconductor layer form a part of a second NOR memory string; and a plurality of conductors, wherein, for each storage transistor in each NOR memory string, a portion of the charge-trapping layer provides a storage region for the storage transistor and the conductors provide a gate electrode.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAN T. NGUYEN whose telephone number is (571)272-1789. The examiner can normally be reached on Monday to Friday from 07:30 Am to 04:00 Pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMIR ZARABIAN, can be reached at telephone number (571) 272-1852. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/TAN T. NGUYEN/Primary Examiner, Art Unit 2827